CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-291, concluding that JOHN J. McLOUGHLIN, JR., of BRICK, who was admitted to the bar of this State in 1986, should be suspended from the practice of law for a period of three months for violating RPC 8.4(b) (committing a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects);
And the Disciplinary Review Board having further concluded that respondent should be required to submit proof of his fitness to practice and to submit to drug testing;
And good cause appearing;
It is ORDERED that JOHN J. McLOUGHLIN, JR., is suspended from the practice of law for a period of three months and until the further Order of the Court, effective April 26, 2004; and it is further
*227ORDERED that prior to reinstatement to practice, respondent shall submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that respondent shall submit to and cooperate in a program of drug testing to be implemented by the Office of Attorney Ethics for a period of one year; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.